Citation Nr: 1033439	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for an anxiety disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith



INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1973 to June 1976, with subsequent service in the Army 
Reserves and Texas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2003, September 2004, and June 2007 
rating actions of the Department of Veterans Affairs Regional 
Office (RO) in North Little Rock, Arkansas.

This appeal was previously before the Board in October 2007, when 
it was remanded for additional development.  

The record reflects that in a statement received by the RO in 
October 2005, the Veteran withdrew his request for a Travel Board 
hearing, which was scheduled for January 2006.

The issues of entitlement to service connection for an anxiety 
disorder and a low back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently-shown glaucoma is not related to his 
active military service.


CONCLUSION OF LAW

Service connection for glaucoma is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by an April 2003 
letter.  In addition, following the letter, the July 2004 
statement of the case and August 2005 and June 2010 supplemental 
statements of the case were issued, each of which provided the 
Veteran additional time to submit more evidence.  The Veteran was 
informed of the law and regulations governing the assignment of 
disability ratings and effective dates in a November 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  The Veteran has been 
accorded a pertinent VA examination, and all relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes that 
the Veteran and his wife have both reported private eye treatment 
during the period between the Veteran's discharge from service 
and his September 2000 diagnosis of suspect glaucoma.  See, e.g., 
February 2004 statement from the Veteran's wife.  In a November 
2007 letter, pursuant to the Board's remand, the RO asked the 
Veteran to identify the eye care providers who treated him 
between July 1976 and September 2000.  The Veteran did not 
provide this information.  The Veteran is responsible for 
providing pertinent evidence in his possession.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (in which the Court held that VA's duty 
to assist is not a one-way street and that, if a Veteran wishes 
help, he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the putative 
evidence).  

The Board also notes that the record reflects that both the 
National Personnel Records Center (NPRC) and the Texas Adjutant 
General's Office were unable to locate the Veteran's Army and 
Texas Army National Guard service treatment records.  Formal 
findings of the unavailability of these records were issued in 
November 2002 and June 2010 respectively, and the Veteran was 
notified in an October 2002 letter and a June 2010 telephone 
contact, consistent with 38 C.F.R. 3.159 (c)(2).  In response to 
these notices, the Veteran submitted copies of service treatment 
records in his possession.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




General Rules And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

Service connection may also be granted for a disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty for training 
(INACDUTRA). 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. 
§ 3.6(c), (d), 3.303.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Analysis

The Veteran attributes his currently-shown bilateral glaucoma to 
his active military service.  

The available service records include a December 1975 treatment 
report which shows the Veteran complained of headaches, and that 
he felt his vision was not as good as it used to be.  He was 
referred to optometry for evaluation.  The report of a February 
1976 optometry clinic evaluation reflects that the Veteran 
reported eye strain and blurry vision at far.  A new prescription 
for distance vision was provided at that time.  Subsequent 
available records are silent for any eye-related complaints or 
findings, with the April 1976 discharge examination reflecting no 
eye-related problems other than his refractive error.

The report of a September 2000 eye examination performed by Fort 
Hood Optometry Services in connection with the Veteran's civilian 
employment at Red River Army Depot, reflects a finding of suspect 
glaucoma.  While the Board notes that the record reflects that 
the Veteran was in the Texas National Guard at the time of this 
treatment, there is no indication that he was performing ACDUTRA.  
A subsequent April 2001 private treatment report reflects a 
diagnosis of glaucoma.

The Veteran underwent a VA eye examination in August 2009.  Upon 
clinical examination and review of the medical history and claims 
file, the examiner provided a diagnosis of Open Angle Glaucoma in 
both eyes.  In a May 2010 addendum examination report, the 
examiner opined that the Veteran's glaucoma was less likely as 
not caused by or a result of his military service.  In support of 
this determination, the examiner noted that there was no 
indication in the veteran's military record of him having an 
elevated intra ocular pressure reading, or of any acute medical 
eye problem, during his active military service from 1973 to 1976 
that could lead to him having an elevated intra ocular pressure 
later in life.  

After a careful review of the evidence of record, the Board finds 
that entitlement to service connection for glaucoma has not been 
established.  That the Veteran currently has glaucoma for VA 
compensation purposes is not in dispute.  Rather, the question to 
be resolved is whether this disability can be related to his 
active military service.  Here, there is a lengthy period of time 
during which there is no contemporaneous evidence of record 
concerning the Veteran's eyes.  This lengthy period without post-
service treatment weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For the Veteran to 
prevail on his claim, the 25-year gap between his service and the 
initial descriptions of glaucoma must be overcome.  That has not 
occurred in this case.  

Although the service treatment records reflect complaints of 
headaches and blurry vision, these symptoms were attributed to 
refractive error, a condition which, the Board notes, is a 
congenital or developmental defect, and not a disease or injury 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 4.9.  These records are, 
however, silent for any other eye condition, including glaucoma.  
The earliest document describing glaucoma is an April 2000 
treatment report; and, even then, the disability was not 
attributed to service.  Indeed, any link to service was 
specifically rejected by the 2010 VA examiner, which represents 
the only competent opinion of record as to whether the Veteran's 
glaucoma is related to service.  The Board has considered the lay 
assertions of record, which indicate that the Veteran was treated 
for high eye pressure prior to April 2000.  However, the Veteran 
did not cooperate in any effort to obtain the records of such 
treatment, and, as such, little probative value attaches to these 
contentions.  

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  In the instant case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on the eye symptoms he 
experienced during and after service, has the requisite expertise 
to render a medical diagnosis or to comment on a question of 
medical causation or aggravation.  See Espiritu, 2 Vet. App. 492, 
495 (1992).  Thus, while the Board acknowledges the Veteran's 
assertion that the headaches and blurry vision he experienced 
during service were signs of his current glaucoma, as a lay 
person, he lacks the requisite medical knowledge and expertise 
sufficient to proffer an expert medical opinion.

The Board also acknowledges an internet article submitted by the 
Veteran, indicating that headaches and blurred vision are 
potential signs of glaucoma.  While this evidence may be 
competent, it does not relate directly to the Veteran or his 
claim.  As such, it is far less probative than the opinion of the 
2010 VA examiner, whose determination was specific to the 
Veteran, following review of the medical history, claims file and 
examination.

Therefore, it is found that the preponderance of the evidence is 
against the Veteran's claim for entitlement to service connection 
for glaucoma.  The benefit of the doubt rule is not for 
application, and the appeal is denied.

ORDER

Entitlement to service connection for glaucoma is denied.


REMAND

A.  Anxiety Disorder

The available service treatment records include a November 18, 
1975 report of treatment by the Department of Psychiatry and 
Neurology at the U.S. Army Hospital in Nurnberg, Germany.  
Although the report reflects a negative examination, and that the 
Veteran was returned to duty, it does not indicate the purpose of 
the examination.  

Pursuant to the Board's October 2007 Remand, the RO attempted to 
obtain the  mental health treatment records related to the 
Veteran for the month of November 1975.  Responses from the NPRC 
and Texas Adjutant General's Office, reflect that no records 
could be located, and a formal finding of such was issued in June 
2010. 

Despite the absence of documentation of a psychiatric disorder in 
the service treatment records (indeed, even the Veteran has 
reported that no assessment was made at that time), the Veteran 
has nevertheless reported that he experienced anxiety and 
depression as a result of mistreatment from fellow service 
members and his superiors.  Post-service medical records reflect 
private diagnoses of anxiety in November 1992 and panic disorder 
in February 2004.  Additionally, an April 2010 VA treatment 
report shows findings of generalized anxiety disorder and major 
depressive disorder. 

The Veteran underwent a VA mental disorders examination in 
January 2010, at which time he described being harassed and 
mistreated during service and also of being sexually abused as a 
child.  The examiner provided diagnoses of panic disorder and 
depressive disorder.  In addition, the examiner opined that the 
Veteran's psychiatric symptoms were at least as likely as not a 
result of the events he experienced during his active military 
duty.  The examiner went on, however, to opine that, if verified, 
the reported in-service events would have more likely than not 
exacerbated the veteran's pre-existing anxiety and depression.  

The Board observes that the foregoing determinations are 
inconsistent with the relevant law and regulations, which allow 
service connection for a disability which either is incurred in 
service, or pre-exists service and is aggravated (undergoes an 
increase in severity beyond its natural progress) during such 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, a 
grant of service connection for a disability cannot be based on 
both incurrence and aggravation during service.  Additionally, to 
the extent the examiner's determinations were predicated on the 
Veteran's reports of harassment and mistreatment during service, 
or the absence of verification of these events, the Board notes 
that, here, a grant of service-connection is not dependent on the 
occurrence of a particular event or injury, but rather requires 
either a finding of a psychiatric disability during service, or 
in-service symptomatology that can be related to a currently-
shown psychiatric disorder.  These inconsistencies and 
inadequacies should be addressed.

Additionally, the record reflects that the Veteran receives 
regular mental health care at the VA medical facility in 
Texarkana, Arkansas.  Updated treatment records should be 
obtained.





B.  Low Back Disorder

The record reflects that in November 2006, subsequent to 
certification and transfer to the Board of the issues of service 
connection for glaucoma and an anxiety disorder, the Veteran 
filed a claim of entitlement to service connection for a back 
disorder, claimed as intervertebral disc disease.  In a June 2007 
rating decision, the RO denied service connection for 
degenerative arthritis of the lumbar spine with degenerative disc 
disease.  The Veteran expressed disagreement with this 
determination in a July 2007 statement.  A statement of the case 
was issued in October 2007.  In his Substantive Appeal, filed the 
following month, the Veteran indicated his desire for a Travel 
Board hearing; in a subsequent statement, dated that same month, 
the Veteran indicated that he instead wished to have a Video 
hearing.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to appear 
in person.  To ensure full compliance with due process 
requirements, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain any records of the 
Veteran's psychiatric/mental health 
treatment at the VA facility in Texarkana, 
Arkansas since April 2010.  

2.	The RO should return the claims file to 
the August 2009/May 2010 VA examiner.  If 
that examiner is not available, the claims 
file should be referred to another 
individual with equivalent expertise and 
credentials.  After reviewing the record 
in its entirety, including this REMAND, 
the examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
currently-diagnosed psychiatric disorder 
had its onset in service.  In reaching 
this determination, the examiner is asked 
to address and consider the Veteran's 
reports that he experienced feelings of 
anxiety and depression during service.  

If and only if the examiner determines 
that the Veteran's current psychiatric 
disorder did not have its onset in 
service, then the examiner is requested to 
express an opinion as to whether such 
disorder clearly and unmistakably existed 
prior to the Veteran's service.  If so, 
the examiner should indicate whether such 
condition clearly and unmistakably 
underwent an increase in severity beyond 
its natural progression during such 
service.

A clear and complete rationale should be 
provided for all opinions expressed.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.	After completing the requested actions, 
the RO should readjudicate the claim for 
service connection for an anxiety 
disorder.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

4.	Depending on which will best accommodate 
the Veteran's expressed desire for a 
hearing before a member of the Board, 
schedule the Veteran for either a Video or 
in-person hearing before a Veterans Law 
Judge with respect to the issue of 
entitlement to service connection for a 
low back disorder.  The Veteran and his 
representative should be notified in 
writing of the date, time, and location of 
the hearing.  Such notice should be 
associated with the claims file.

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


